Citation Nr: 1539901	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  07-33 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an increased evaluation for the Veteran's service connected residuals of a left total knee replacement, following expiration of the 100 percent rating assigned, currently evaluated as 60 percent disabling from January 1, 2006, and as 30 percent disabling from April 30, 2011, to include the propriety of the reduction.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). That decision had replaced a 100 percent schedular rating for left total knee replacement surgery with history of degenerative joint disease which had been in effect under 38 C.F.R. § 4.71a, Diagnostic Code 5055, based on a June 2004 rating, with a 60 percent schedular rating effective from January 1, 2006.  A notice of disagreement was received in March 2006, a statement of the case was issued in October 2007, and a substantive appeal was received in October 2007.  The rating has since been changed, in a February 2011 rating decision, to 30 percent, effective from April 30, 2011, following a June 2010 VA examination. 

The Veteran presented testimony at a Board hearing in February 2011, and a transcript of the hearing is associated with his claims folder.

This issue was remanded in June 2011 for further development.  At that time, the issue of entitlement to a TDIU was also remanded, in order that a Statement of the Case might be issued.  A Statement of the Case was issued in March 2015; however, no substantive appeal was submitted for this claim.  The claim was later mentioned in a July 2015 Informal Hearing presentation.  In view of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board will consider the TDIU issue as being on appeal despite the absence of a substantive appeal.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that a further remand is warranted in this case.

The Board notes that this case has been characterized as extension of a temporary total rating; however, the Board does not find this an accurate characterization of the Veteran's claim.  Diagnostic Code 5055 provides for a 100% rating for a year following surgery, after which the Veteran is to be provided a 30 or 60 percent evaluation, based on symptomatology.  The Veteran was not assigned a temporary total evaluation; he was assigned a 100% rating for a year following surgery, and was thereafter assigned 60 and 30 percent evaluations, as per the code.  
Therefore, this is not a case of requesting an extension of a temporary total evaluation, as much as it is disagreeing with the level of disability assigned following the 100 percent regulatory rating expiring.  As such, the Board finds the claim would be more properly characterized as a staged increased rating claim.

In this regard, the Board notes that the Veteran was last examined for this disability by the VA in June 2010.  Since that time, the Veteran has had a hearing before the undersigned Active Veterans Law Judge, and has submitted private records from 2011, both indicating an increase in severity in the Veteran's claims since that last VA examination.  Since it has now been over 5 years since the Veteran's last VA examination, and since the Veteran has indicated an increase in severity since that time, the Board finds that this issue must be remanded in order that the Veteran may be provided with a VA examination that more accurately portrays the current level of severity of the Veteran's service connected left knee disability.  

All of this action and development may affect the TDIU claim as well, and it will need to be remanded in tandem.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran, furnish him with a 38 C.F.R. § 3.159(b) letter, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his left knee and TDIU claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The RO must schedule the Veteran for a VA orthopedic examination to determine the current level of severity of his service-connected post-operative left total knee arthroplasty.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished, including with regard to range of motion and stability.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner should also offer an opinion as to what impact the Veteran's service connected left knee disability has on his employability.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




